DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0200241) in view of Shen (US 2021/0351732).

Regarding claim 1,
Kojima discloses (Fig. 1):
A drive unit controller (Fig. 1, 12) comprising: a first component (input from 3) configured to receive heat request and vehicle status information (from 21 and 30, ¶0024); and a second component (output of 12 to 11) configured to initiate a battery heat generation mode responsive to the received heat request and the vehicle status information (generates torque commands and d-axis, and q-axis values for 11, ¶0026-¶0027, to heat battery, ¶0043); and
a third component (Fig. 1, part of 12) configured to: generate a motor instruction responsive to the initiated battery heat generation mode (¶0043); and send the motor instruction to an inverter (11) of an associated drive unit (1, 2a, 2b, 10), the motor instruction being configured to cause a motor (10) commanded by the inverter (11) to operate in a zero- torque mode of operation (¶0027, ¶0043),
wherein the inverter (11) of the drive unit (Fig. 1, all elements)
wherein the drive unit controller (12) is configured to receive temperature information of the drive unit (1, 2, 10, 11, ¶0055) and generate a second motor instruction (different current and torque values) comprising a reduced current magnitude value responsive to the temperature of the drive unit exceeding a threshold value (¶0042-¶0043).

They do not explicitly disclose:
wherein the inverter of the drive unit is operated with alternating zero-torque current vectors with different current values on at least two different phases to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit,

However, Shen teaches (Fig. 5B):
wherein the inverter (Fig. 2,220) of the drive unit  is operated with alternating zero-torque current vectors ( Fig. 5B) with different current values on at least two different phases  (2 out of 3 phases on 3 phase motor, positive and negative sequence) to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit (¶0044),

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating unit of Kojima that heats the battery and inverter by sending a zero vector d-axis current through the motor in order to heat up the battery (¶0065) and utilize the positive and negative current pulses to the motor from the inverter as taught by Shen in order to heat the battery and motor (¶0044).  This would enable the system to more effectively heat the battery contributing to greater range and efficiency.

Regarding claim 4,
Kojima discloses (Fig. 1):
wherein the third component (Fig. 1, part of 12) is further configured to generate the motor instruction based on operational parameters of the motor (¶0026-¶0027).

Regarding claim 5,
Kojima discloses (Fig. 1):
wherein the generated current vector direction value (d-axis current) of the motor instruction has an angular value located along a main flux direction associated with the motor (d-axis, ¶0026, ¶0043).

Regarding claim 6,
Kojima discloses (Fig. 1):
further comprising: a fourth component (Fig. 1, also part of 12) configured to stop the battery heat generation mode responsive to at least one condition chosen from the heat request dropped to zero and the vehicle status information comprising a vehicle motion command (calculates heat mode based on temperature and requested torque, ¶0042-¶0043).

Regarding claim 7,
Kojima discloses (Fig. 6):
further comprising: a fifth component  (Fig. 6, 62) configured to receive the temperature information of the drive unit (1, 2, 10, 11, ¶0055); and a sixth component (also performed by controller 12) configured to generate the second motor instruction comprising the reduced current magnitude value responsive to the temperature of the drive unit exceeding the threshold value (¶0042-¶0043).

Regarding claim 8,
Kojima discloses (Fig. 6):
wherein the temperature of the drive unit comprises at least one temperature chosen from a temperature of the motor and a temperature of the inverter (Fig. 6, temperature of coolant flowing through inverter and motor, ¶0055-¶0056).

Regarding claim 9,
Kojima discloses (Fig. 1):
wherein the current vector direction value is based on zero-torque information for the motor (zero torque means the q-axis current is 0, ¶0043).

Regarding claim 10,
Kojima discloses (Fig. 1):
further comprising: a seventh component (Fig. 1, also part of 12) configured to generate two or more of the motor instructions (generates a q-axis and d-axis motor instructions, ¶0042-¶0043), a first one or more of the motor instructions (Q-axis current) having a current vector direction value with an angular value that differs from a main flux direction (d-axis, q-axis current command is orthogonal to d-axis) of the motor (10) and a second one or more of the motor instructions (d-axis current) having a current vector direction value with an angular value located along a main flux direction of the motor (d-axis, ¶0041-¶0043).

Regarding claim 11,
Kojima discloses (Fig. 5):
further comprising: an eighth component configured to alternate between the first one or more of the motor instructions and the second one or more of the motor instructions (Fig. 5, computes motor instruction, and current values based on temperature and requested torque, ¶0042-¶0043).

Regarding claim 12,
Kojima discloses (Figs. 4 and 5):
wherein the current magnitude value associated with each of the current vector direction values has a constant magnitude value (Figs. 4 and 5, currents have magnitude and discrete current values as shown in Fig. 4, and ¶0041-¶0043).

Regarding claim 13,
Kojima discloses (Fig. 1):
A drive unit (Fig. 1, all elements) comprising: an electric motor (10); an inverter (11) configured to control operation of the electric motor (10, ¶0024); and a drive unit controller (12) comprising: a first component configured receive to heat request (input to 12 from 3) and vehicle status information (also from  and 30, ¶0026); and a second component (output for 11) configured to: generate a motor instruction responsive to the received heat request and the vehicle status information (generates torque commands and d-axis, and q-axis values for 11, ¶0026-¶0027), the motor instruction comprising a current magnitude value (generates torque commands and d-axis, and q-axis values for 11, ¶0026-¶0027); and send the motor instruction to an inverter (11) of an associated drive unit (1, 2a, 2b, 10), the motor instruction being configured to cause a motor (10) commanded by the inverter (11) to operate in a zero-torque mode of operation (¶0042-¶0043),
wherein the drive unit controller (12) is configured to receive temperature information of the drive unit (1, 2, 10, 11, ¶0055) and generate a second motor instruction (different current and torque values) comprising a reduced current magnitude value responsive to the temperature of the drive unit exceeding a threshold value (¶0042-¶0043).

They do not explicitly disclose:
wherein the inverter of the drive unit is operated with alternating zero-torque current vectors with different current values on at least two different phases to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit,

However, Shen teaches (Fig. 5B):
wherein the inverter (Fig. 2,220) of the drive unit  is operated with alternating zero-torque current vectors ( Fig. 5B) with different current values on at least two different phases  (2 out of 3 phases on 3 phase motor, positive and negative sequence) to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit (¶0044),

Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating unit of Kojima that heats the battery and inverter by sending a zero vector d-axis current through the motor in order to heat up the battery (¶0065) and utilize the positive and negative current pulses to the motor from the inverter as taught by Shen in order to heat the battery and motor (¶0044).  This would enable the system to more effectively heat the battery contributing to greater range and efficiency.

Regarding claim 14,
Kojima discloses (Fig. 1):
wherein:  a current vector direction value of the motor instruction is  based on zero-torque information for the motor (q-axis current is zero for zero torque, ¶0042); and the second component (part of 12) is further configured to generate the motor instruction based on operational parameters of the motor (¶0042-¶0043).

Regarding claim 15,
Kojima discloses (Fig. 1):
wherein the drive unit controller (Fig. 1, all elements) further comprises: a third component (also part of 12) configured to generate two or more of the motor instructions (generates a q-axis and d-axis motor instructions, ¶0042-¶0043), a first one or more of the motor instructions (Q-axis current) having a current vector direction value with an angular value that differs from a main flux direction (d-axis, q-axis current command is orthogonal to d-axis) of the motor (10) and a second one or more of the motor instructions (d-axis current) having a current vector direction value with an angular value located along a main flux direction of the motor (d-axis, ¶0041-¶0043).

Regarding claim 16,
Kojima discloses (Fig. 1):
wherein the drive unit controller further comprises: a fourth component (Fig. 1, part of 12) configured to alternate between the first one or more of the motor instructions and the second one or more of the motor instructions (Fig. 5, map generates current commands from desired torque and battery temperature, ¶0042-¶0043).

Regarding claim 17,
Kojima discloses (Fig. 1):
wherein the drive unit controller (fig. 1, all elements) further comprises: a fifth component (also part of 12) configured to stop the battery heat generation mode responsive to at least one condition chosen from the generated heat request being greater than a predefined value (changes heat generation based on required torque and battery temperature, ¶0042-¶0043) and the vehicle status information comprising a vehicle motion command (from accelerator pedal, 13); a sixth component (Fig. 6, 62) configured to receive the temperature information of the drive unit (Fig. 1, 1, 2a, 2b, 10); and a seventh component (also performed by 12) configured to generate the second motor instruction comprising the reduced current magnitude value responsive to the temperature of the drive unit exceeding the threshold value (¶0042-¶0043).

Regarding claim 19,
Kojima discloses (Fig. 1):
A vehicle comprising (Fig. 1, all elements): a vehicle status system (30) configured to generate vehicle status information (vehicle ECU, 30, controls overall vehicle operations, ¶0024); a battery system (20-23) configured to generate battery temperature information (from 22, ¶0024); a thermal management system (23) configured to generate a heat request in response to the battery temperature information (from 21, via 3) and transfer heat to the battery system (20-23, ¶0024); a drive unit (1, 2a, 2b, 10) configured to receive power from the battery system (20-23, via 11, ¶0027); and a drive unit controller (12) including: a first component (input from 3) configured to receive the heat request and vehicle status information (from 21 and 30, ¶0024); and a second component (output of 12 to 11) being configured to: generate a motor instruction responsive to the received heat request and the vehicle status information (generates torque commands and d-axis, and q-axis values for 11, ¶0026-¶0027), the motor instruction including a current magnitude value (current value, ¶0026) and a current vector direction value (d-axis and q-axis commands, ¶0026); and send the motor instruction to an inverter (11) of an associated drive unit (1, 2a, 2b, 10, sends from 11 to 10, ¶0026-¶0027), the motor instruction being configured to cause a motor (10) commanded by the inverter to operate in a zero-torque mode of operation (¶0042, Fig. 5, q-axis current is set to zero and d-axis current is set to warm motor and battery, ¶0042-¶0043),
wherein the drive unit controller (12) is configured to receive temperature information of the drive unit (1, 2, 10, 11, ¶0055) and generate a second motor instruction (different current and torque values) comprising a reduced current magnitude value responsive to the temperature of the drive unit exceeding a threshold value (¶0042-¶0043).

They do not explicitly disclose:
wherein the inverter of the drive unit is operated with alternating zero-torque current vectors with different current values on at least two different phases to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit,

However, Shen teaches (Fig. 5B):
wherein the inverter (Fig. 2,220) of the drive unit  is operated with alternating zero-torque current vectors ( Fig. 5B) with different current values on at least two different phases  (2 out of 3 phases on 3 phase motor, positive and negative sequence) to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit (¶0044),

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take battery heating unit of Kojima that heats the battery and inverter by sending a zero vector d-axis current through the motor in order to heat up the battery (¶0065) and utilize the positive and negative current pulses to the motor from the inverter as taught by Shen in order to heat the battery and motor (¶0044).  This would enable the system to more effectively heat the battery contributing to greater range and efficiency.


Regarding claim 19,
Kojima discloses (Fig. 1):
wherein: the drive unit further comprises: the inverter (Fig.1, 11) couplable to the battery system (20-23, via link between 11 and 20, ¶0026), the inverter (11) being configured to generate 3- phase drive signals based on the current magnitude value and a current vector direction value of the zero-torque mode of operation (¶0024-¶0026); and the motor (10) configured to operate based on the generated 3-phase drive signals (¶0024-¶0026)); and the drive unit controller (12) further comprises a third component configured to generate the motor instruction based on parameters of the drive unit in order for at least one component chosen from the inverter and the motor to generate a predefined heat value and the motor to operate in a zero-torque condition (Fig. 5, generates commands based on maps created based on torque and heating request, ¶0042-¶0043 ).

Regarding claim 20,
Kojima discloses (Fig. 1):
wherein the drive unit controller (Fig. 1, 12)  further comprises: a fourth component configured to generate two or more of the motor instructions (generates a q-axis and d-axis motor instructions, ¶0042-¶0043), a first one or more of the motor instructions (Q-axis current value) having a current vector direction value with an angular value that differs from a main flux direction (d-axis) of the motor (d-axis current command is orthogonal to q-axis, ¶0041-¶0043) and a second one or more of the motor instructions (d-axis current value) having a current vector direction value with an angular value coinciding with a main flux direction of the motor (d-axis, ¶0041-¶0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-20, Examiner agrees that Kojima does not disclose wherein the inverter of the drive unit is operated with alternating zero-torque current vectors with different current values on at least two different phases to equalize distributions of temperatures among physical leads connecting the inverter and the drive unit, 
As such, the Shen reference has been incorporated into the rejection of claims 1, and 4-20 to teach the feature above.  As such, examiner is maintaining the rejections of claims 1, and 4-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baglino et al. (US 2013/0002173) – traction motor controller with heat dissipation mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846